COURT OF APPEALS OF VIRGINIA

Present: Judges Benton, Coleman and Fitzpatrick
Argued at Alexandria, Virginia

GARY WAYNE GREENE
                                           MEMORANDUM OPINION * BY
v.   Record No. 1824-94-4                JUDGE JAMES W. BENTON, JR.
                                                MAY 30, 1995
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       Quinlan H. Hancock, Judge

             Larry C. Brown, Jr., Assistant Public Defender
             (Office of the Public Defender, on brief), for
             appellant.

             Monica S. McElyea, Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on
             brief), for appellee.



      The appellant, Gary Wayne Greene, contends that the evidence

was insufficient to convict him of forgery of a public record.

We affirm the conviction.

      A police officer stopped and arrested appellant for an

offense unrelated to this appeal.    Appellant had in his

possession a driver's license that identified him as "Mark S.

Smith."   When a police officer processed and fingerprinted

appellant at the police station, appellant signed the fingerprint

card as "Mark Smith."

      Another investigator telephoned and spoke to an individual

at the residence listed on appellant's driver's license.      Because

of information the investigator received, the appellant was

reprinted.    Appellant signed the new fingerprint card as "Gary
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Greene."

     A fingerprint expert testified that the fingerprints on the

card bearing the name "Mark Smith" were identical to the

fingerprints on the card signed "Gary Greene."     The expert also

testified that the fingerprints on the two cards were identical

to another card already on file and bearing the signature "Gary

Greene."

     By statute, in Virginia, it is a felony for "any person [to]

forge a public record."    Code § 18.2-168.   "The fingerprint card

. . . is clearly a public record."      Reid v. Commonwealth, 16 Va.

App. 468, 470, 431 S.E.2d 63, 65 (1993).

     "'Forgery is the false making or materially altering with

intend to defraud, of any writing which, if genuine, might

apparently be of legal efficacy, or the foundation of legal

liability.'"   Bullock v. Commonwealth, 205 Va. 558, 561, 138
S.E.2d 261, 263 (1964) (citation omitted).     Under this broad

definition, the crime of forgery "is committed by signing an

assumed name, or a fictitious name, for a dishonest purpose and

with intent to defraud."    Moore v. Commonwealth, 207 Va. 838,

841, 153 S.E.2d 231, 234 (1967).

     The evidence was sufficient to prove beyond a reasonable

doubt that one of the two names was either an assumed name or a

fictitious name.   Appellant signed the name "Mark Smith" on a

fingerprint card when he was first arrested, and several hours

later while he was still in custody, he signed the name "Gary




                                - 2 -
Greene" on another fingerprint card.   Appellant does not dispute

these facts.

     From the evidence, the jury also could have found beyond a

reasonable doubt that appellant signed the card using an assumed

or fictitious name with fraudulent intent to conceal his

identity.   The evidence supports this finding because it proved

that when appellant signed the name "Mark Smith" he was certainly

aware that fingerprint cards on file identified him as Gary

Greene.   Furthermore, on the same day that he signed the name

"Mark Smith," he signed the name "Gary Greene."   One of those

names was an assumed name invoked to mislead the police.   No

reasonable hypothesis of innocence arises from these facts.
     For these reasons, we affirm the conviction.

                                                    Affirmed.




                               - 3 -